DETAILED ACTION
Allowable Subject Matter / Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the limitation “obtaining chronometry configuration data”, the third paragraph on page 15 of Applicant’s 16 August 2022 remarks clarify that in view of the specification, it is not equivalent to merely receiving, reading, accessing, or obtaining a dataset name/descriptor.
With respect to the claim term “epoch value”, the last sentence of the third full paragraph on page 16 of the 16 August 2022 remarks indicate that it is not an integer. Also, the first and third paragraphs on page 17 of the 16 August 2022 remarks indicate that Penzo’s disclosure of the values “4” and “52” in “4 quarters” and “52 weeks” is merely an explanation as to the number of quarters and weeks in a year in general, and is not a reference to any particular data such as the claimed epoch value. 
Applicant’s comments directed to interpretation of claim limitations as provided on pages 15-18 of the 8 April 2022 remarks. 

The following are additional, relevant prior art references made of record:
US 20120054623 A1
Pars. 18-21
Dynamic rebasing of persisted time to calculate an intended local time

US 20060253475 A1
Pars. 55-57
Custom calendar with non-standard time definitions
WO 2012048163 A2
Fig.’s 2-4
Centralized scheduling across multiple domains and calendar system types


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154